Title: To Thomas Jefferson from George Washington, 28 August 1796
From: Washington, George
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philadelphia 28th. Augt. 1796.
                    
                    As soon as I returned to this City, and had waded through the Papers, and other matters which were laid before me on my arrival, and claimed my earliest attention I recollected the request in your letter of the 19th. of June, and herewith enclose copies of the Papers agreeably to that request. With great esteem & regard I am—Dear Sir Your Obedt Servt
                    
                        Go: Washington
                    
                